7/5/15 VIA EDGAR Mr.John Reynolds Assistant Director Division of Corporation Finance United States Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549-3628 Re: Mcgregor Power Systems, Inc. Registration Statement on Form S-1 Filed March 13, 2015 File No. 333-202731 Dear Mr. Jay Ingram, This letter is in response to your comment letter sent to Mcgregor Power Systems on 4/9/15. The company has revised our Registration Statement (S-1/A) in response to the SEC Staff’s comments concurrently with this letter. The revised S-1 reflects these revisions and updates and clarifies certain other information. Our responses to the SEC’s comments are in bold. General 1. Please supplementally provide us with copies of all written communications, as defined in Rule 405 under the Securities Act, that you, or anyone authorized to do so on your behalf, present to potential investors in reliance on Section 5(d) of the Securities Act, whether or not they retain copies of the communications. Neither the Company, nor anyone authorized to do so on the Company’s behalf has provided any written communications, as defined in Rule 405 under the Securities Act of 1933 (the “Securities Act”), to potential investors in reliance on Section 5(d) of the Securities Act, and, to the Company’s knowledge, no research reports about the Company have been published or distributed in reliance on Section 2(a)(3) of the Securities Act added by Section 105(a) of the Jumpstart Our Business Startups Act (the “JOBS Act”) by any broker or dealer that is participating or will participate in the Company’s offering. If, following the date of this letter, any such materials are provided, published or distributed, the Company will supplementally provide such materials to the Commission. 2. Given the limited amount and nature of your current assets and operations, it appears that you may be a shell company. Please note that the definition of a shell company as set forth in Rule 405 of Regulation C under the Securities Act of 1933 does not turn on whether the company is actively pursuing a business plan. Please revise your disclosure throughout the registration statement, including the prospectus cover page, to state that you are currently a shell company, or otherwise provide us with a detailed legal analysis explaining why you are not a shell company. On 1/2/15, McGregor Manufacturing contributed a Samsung CNC Lathe Model SL-20 to MPS. Its current market value, after depreciation, is $45,000. The machine will be used to manufacture parts for the TWF engine. Further, on 2/1/15, our company hired Larry Pendell, inventor of the TWF, on as a fulltime consultant. He is currently working on refining the TWF design, and through his supervision we plan on building more prototypes. We have a fulltime consultant executing part of our business plan, and have machining equipment that will be used specifically to make parts for our prototypes (and eventually to build products for sale). We obtained the machining equipment, and hired Mr. Pendell well before our registration statement was filed on 3/13/15. Since our assets consist of equipment and not cash, or cash equivalents, since we have more than merely nominal assets, and since we have more than nominal operations, we should not be defined as a shell company. 3. Please add the dealer prospectus delivery obligation required by Item 502(b) of Regulation S-K. We added this to our S-1/A 4. Please include the Dilution information required by Item 506 of Regulation S-K. See also Item 6 of the Form S-1 instructions. We added this to our S-1/A 5. Please include the information required by Item 201 of Regulation S-K. See also Item 11(d) of the Form S-1 instructions. We added a section titled “Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters” in our S-1/A that includes the information required by Item 201. 6. Please revise your registration statement to include Part II as required by the Form S-1 instructions and ensure that Part II includes the information required by Items 13 through 17 of the Form S-1 instructions. We fixed this so that it is in compliance with the Form S-1 instructions. Calculation of Registration Fee Table 7. Please revise the “Securities to be Registered” in the “Calculation of Registration Fee” table to clearly disclose that you are registering Class B common stock.
